Citation Nr: 1647380	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  09-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a higher rating for myofascial pain syndrome of the lumbar spine with degenerative disc disease (lumbar spine disability), evaluated as 20 percent disabling prior to August 28, 2006 and as 40 percent disabling thereafter.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to March 20, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1987 to February 1991.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and Louisville, Kentucky.  A December 2004 rating decision denied a rating higher than 20 percent for the Veteran's lumbar spine disability and an April 2007 rating decision granted a 40 percent rating for his lumbar spine disability from August 28, 2006.  A December 2008 rating decision denied entitlement to a TDIU.

In June 2012, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development that included issuance of a statement of the case (SOC) as to the matter of entitlement to a TDIU.  The Board directed that the issue was only to be returned for appellate consideration if the Veteran submitted a timely substantive appeal.  The SOC was not issued as directed by the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Although the Veteran's substantive appeal received in March 2009 was untimely with respect to the matter of a rating higher than 20 percent prior to August 28, 2006 for her lumbar spine disability, this issue was included in the Board's June 2012 remand.  This may have created an expectation that it was in appellate status.  Accordingly, the Board takes jurisdiction of such claim, noting that the timeliness of a substantive appeal may be waived as it is non-jurisdictional in nature.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Beryle v. Brown, 9 Vet. App. 24, 28 (1996).

An April 2015 rating decision granted entitlement to a TDIU from March 20, 2008.  Entitlement to a TDIU is part and parcel of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, despite the absence of a substantive appeal, the matter of entitlement to a TDIU prior to March 20, 2008 remains for consideration.  See e.g., Percy v. Shinseki, 23 Vet. App. at 45.

The issue of an increased rating for the Veteran's lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Since December 2005, the Veteran's service-connected disabilities precluded substantially gainful employment for which her education and occupational experience would otherwise qualify her.


CONCLUSION OF LAW

The criteria for a TDIU have been met since December 2005.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.3, 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU is assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16 (b).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with her education and occupational experience by reason of her service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341 (a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a). 

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted, the claim for a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. at 447.  The Veteran's current claim for an increased rating for her lumbar spine disability stems from a March 2004 claim.  Thus, VA is required to consider entitlement to a TDIU during the entire period beginning that date.  The Veteran is currently in receipt of a TDIU from March 20, 2008; hence, the question of her entitlement to a TDIU on and after that date is not before the Board.

In this case, prior to March 20, 2008, service connection was in effect for lumbar spine disability, evaluated as 20 percent disabling prior to August 28, 2006 and as 40 percent disabling thereafter, and left and right foot disabilities, each evaluated as 10 percent disabling.  The Veteran's combined disability evaluation was 40 percent from March 2004 and 50 percent from August 2006.  Thus, she did not meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16 (a). 

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16 (a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16 (b).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In March 2015, the Veteran's claim was forwarded to the Director of VA's Compensation Service for extraschedular consideration (3/20/15 VBMS Administrative Decision).  In his March 2015 report, the Director of VA's Compensation Service considered the findings of a March 2015 VA examination report indicating that the Veteran last worked in 2005, and evidence showing that she had experience in the clerical field, and that previous employers provided a special chair to accommodate her spine disability, that offered no relief.   

The Director determined that, due to her service-connected spine condition, the Veteran was unable to secure and follow any substantially gainful employment  The Director of VA's Compensation Service granted entitlement to a TDIU, on an extra-schedular basis.  As the Director of VA's Compensation Service considered entitlement to a TDIU on an extraschedular basis, the Board may now examine entitlement to a TDIU on that basis.  Anderson v. Principi, 18 Vet. App. 371 (2004).

In her March 2008 formal claim for a TDIU (VA 21-8940), the Veteran reported that she was unable to work due to foot and back pain with degenerative disc disease (3/20/08 VBMS VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability).  She last worked full time in December 2005 for Sodexho when she became too disabled to work.  The Veteran had work experience as a clerk in 2005 when she worked for 5 months, and as a trainee for 2 months in 2003 when she also did financial work for one month.  She had four years of college education and no additional training.  

In a January 2012 VA 21-8940, the Veteran reported that she last work full time in January 2002 and became too disabled to work in January 2005 (1/31/12 VBMS VA 21-8940).  She had work experience as an office clerk, worked for Sodexho part-time in 2005, and earned a Hospital Corpsman Certificate, a Laboratory Technician Certificate, and an Interior Design Diploma.  She remarked that spine pain kept her from sitting, standing, and bending over tables or files.  Her leg and foot pain affected her ability to stand and she had to move around every few minutes.  Pain affected her ability to focus. 

A September 2004 VA examiner noted the Veteran's complaint that she was unable to lift more than 40 pounds, that kept her from getting jobs (9/24/04 VBMS VA Examination, p. 4).  The Veteran felt there were no jobs available that she could actually perform and expressed distress over her situation of being able to work.  Id. at 5.

The Veteran last worked on December 15, 2005, according to information she provided to the Social Security Administration in conjunction with a 2010 claim for disability benefits (SSA) (12/1/14 VBMS Medical Treatment Records Furnished by SSA, pp. 9, 57).  The SSA did not consider her totally disabled.  Id. at 36 and 62.  See also January 2012 VA peripheral nerves examination report at page 19 (noting that the Veteran last worked as an office clerk in 2005 and quit because light to medium lifting and sitting for long periods caused back pain.  She worked as a part-time sales clerk for 1 year and quit due to an inability to stand for long periods of time) (1/30/12 VBMS VA Examination, p. 19).

In March 2006, a chiropractor reported that the Veteran was impeded with basic activities of daily living including sedentary employment due to her lumbar spine disability (5/16/08 VBMS Medical Record Non Government Facility, p. 26).  She could not sit or stand long enough to work.

In May 2008, a VA examiner reported that the Veteran was unemployed for 2 to 5 years due to all medical conditions including spine and foot problems (5/5/08 VBMS VA Examination, p. 17).  In the VA examiner's opinion, the Veteran was unemployable for physical work requiring lifting and bending and not unemployable for sedentary occupations that allowed her to sit and stand at will.  Id. at 18.  The examiner did not provide examples of the types of jobs the Veteran could perform.

A November 2011 VA examiner opined that the Veteran's lumbar spine disability would severely affect her ability to do physical employment and mildly affect her ability to do sedentary employment due to pain with ambulation, and prolonged standing and sitting (11/1/11 VBMS VA Examination, p. 30).  

In February 2013, the Veteran reported that she performed clerical work for Sodexho from September 2004 to January 2005 and that the organization provided a special chair to support her back (2/19/13 VBMS VA 21-4192 Request For Employment Information in Conjunction With Disability Claim).  She resigned due to spinal pain from sitting.

In March 2015, the Veteran told a VA examiner that she was unable to work because she was unable stand or sit for more than a few minutes at a time due to her lumbar spine disability.  She last worked in 2005 as a human resources file clerk when she worked less than one year and had not worked since that time.  The Veteran had various employments prior to working as file clerk, but was unable to continue for very long because of her back disability.

The physician-examiner found that the Veteran's lumbar spine disability had an impact on her ability to work.  In the examiner's opinion, the Veteran's service-connected back condition would have a "SEVERE IMPACT" to sedentary and physical employment due to ongoing severe pain and limitations in bending, lifting, carrying and prolonged standing or sitting.  The Veteran's service-connected back condition would preclude her from securing and maintaining all forms of substantially gainful employment.

Based on the above, the evidence is deemed to be at least in equipoise as to whether the Veteran's service-connected disabilities prevented her from securing and following substantially gainful employment consistent with her education and occupational experience.  Determinations of unemployability are legal questions and medical opinions are not entirely dispositive.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

The evidence shows the Veteran has been unable to work since 2005.  There is some confusion as to when she stopped working.  In her 2008 TDIU claim, the Veteran reported not working since December 2005 (when she worked for Sodexho) and, in her 2010 SSA claim, she reported that she last worked on December 15, 2005.  In the January 2012 TDIU claim, she said that she was too disabled to work since January 2005 but did not report when she left Sodexho for whom she worked in 2005.  In the February 2013 employment record, she indicated that she resigned from Sodexho in January 2005.  The Board concludes that a TDIU should be granted from December 2005, the date that the Veteran reported last working in her initial formal claim for a TDIU received in 2008.  38 U.S.C.A. § 5107 (b); Gilbert. 


ORDER

Entitlement to a TDIU during the entire appeal period from December 2005 is granted.


REMAND

In March 2015, the Veteran underwent VA examination and reported an inability to stand or sit longer than a few minutes due to her back disability.  She had flare-ups of severe back pain approximately four times a month that lasted between one and seven days, sometimes longer.  Forward flexion of the lumbar spine was to 20 degrees and there was pain in all ranges of movement.  There was functional loss due to pain, weakness, fatigue, and lack of endurance.  

The examiner did not, however, indicate whether there was additional functional limitation in terms of the degree of additional limitation due to flare-ups of lumbar spine pain.  Rather, the examiner stated that "[t]he [V]eteran would have additional limitation during back flare-ups, or when the back is used repeatedly over a period of time, manifested primarily by pain and difficulty continuing back movement.  Additional loss of [range of motion] could not be ascertained since the primary disability is related to pain and loss of repetitive use rather than loss or [range of motion]."  See March 2015 VA spine examination report at page 4.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32,38 (2011) (stating that examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

Further, the March VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.   Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  

In light of the adequacy requirements of Mitchell and Correia, the Board finds that a new examination is warranted, and the examiner should attempt to ascertain passive motion at the time of the September 2004 and May 2008 prior examinations.

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Lexington since March 2015 should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Lexington since March 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, schedule the Veteran for a new VA orthopedic examination of her lumbar spine, that measures both active and passive range of motion and in weight bearing and non-weight bearing.  

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of her limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in September 2004 and May 2008.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. The examiner should provide a full description of the effects the lumbar spine disability has had on the Veteran's ordinary activities over the course of the appeal period, if any. 

g. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

3. If the benefit on appeal remains denied, issue a supplemental statement of the case includes consideration of the Veteran's increased rating claim.  Thereafter, the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


